NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DARION EDWARDS,                                 No.    19-15077

                Plaintiff-Appellant,            D.C. No.
                                                3:15-cv-05778-VC
 v.

ALAMEDA-CONTRA COSTA TRANSIT                    MEMORANDUM*
DISTRICT, a California public transit
authority, and SALVADOR LLAMAS,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                     Argued and Submitted February 14, 2020
                            San Francisco, California

Before: RAWLINSON and CALLAHAN, Circuit Judges, and MURPHY,**
District Judge.

      Appellant Darion Edwards appeals the district court’s imposition of

sanctions against his attorney, Mr. Na’il Benjamin, pursuant to its inherent



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Stephen J. Murphy, III, United States District Judge
for the Eastern District of Michigan, sitting by designation.
authority and 28 U.S.C. § 1927 for failing “to follow [c]ourt orders and fail[ing] to

keep his client adequately informed of the post-trial proceedings.” The district

court found “not credible” Mr. Benjamin’s explanation “that even though he had

agreed to represent Mr. Edwards through the trial, for some appellate purposes and

in related state court litigation, he had not agreed to represent Mr. Edwards in any

post-judgment proceedings.” The district court noted that “Mr. Benjamin admitted

that he received the [c]ourt’s orders through ECF noticing but argues that he did

not need to review them because judgment had been entered.” The district court

then entered sanctions against Mr. Benjamin in the amount of $805.00 “to

compensate the defendants for . . . the fees defense counsel reasonably incurred in

preparing for and attending” the post-judgment conference that Mr. Benjamin and

his client failed to attend.

       “A specific finding of bad faith . . . must ‘precede any sanction under the

court’s inherent powers.’” United States v. Stoneberger, 805 F.2d 1391, 1393 (9th

Cir. 1986) (quoting Roadway Express, Inc. v. Piper, 447 U.S. 752, 767 (1980)). Or,

alternatively, a district court must find that counsel willfully disobeyed a court

order. Evon v. Law Offices of Sidney Mickell, 688 F.3d 1015, 1035 (9th Cir. 2012).

Although an inherent powers sanction based on disobedience of a court order does

not require a finding of bad faith, it does require a finding that counsel “acted

deliberately.” Id. The imposition of any sanction under 28 U.S.C. § 1927 must be


                                           2
accompanied by a finding that the sanctioned attorney “acted recklessly or in bad

faith” or committed intentional misconduct. Barnd v. City of Tacoma, 664 F.2d

1339, 1343 (9th Cir. 1982).

      Here, the district court made no finding that Mr. Benjamin acted recklessly

or in bad faith, that he committed intentional misconduct, or that he willfully

disobeyed a court order. We therefore vacate and remand the case. See Barnd, 664

F.2d at 1343. We note that Mr. Benjamin could benefit from taking responsibility

for his failure to monitor electronic notices in the case after judgment was entered.

We also recommend that, on remand, the district court reconsider whether Mr.

Benjamin’s conduct warranted the imposition of sanctions under applicable

standards.

      VACATED AND REMANDED.




                                          3